Citation Nr: 0617107	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  05-26 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
pseudofolliculitis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to October 
1987 and from April 1988 to April 1996.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1. The veteran served on active duty from June 1987 to 
October 1987 and from April 1988 to April 1996.  

2.  The Department of Veterans Affairs (VA) Regional Office 
in North Little Rock Arkansas notified the Board on May 24, 
2006, that the veteran had died by sending a facsimile to the 
Board which included a copy of his certificate of death.   

3.  The certificate of death shows that the veteran died in 
February 2006.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this claim due to the death of the veteran.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal, as noted on his certificate of death which shows the 
veteran died in February 2006.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997). This appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran. 38 C.F.R. § 20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


